The decree of the circuit court will be affirmed as to the findings of fact. The testimony was taken ore tenus before the judge rendering the decree. The rule of Hackett v. Cash,196 Ala. 403, 72 So. 52, was extended to chancery causes in Andrews v. Grey, 199 Ala. 152, 74 So. 62, and Ray v. Watkins, 203 Ala. 683, 85 So. 25. As to taxing costs against complainant, the decree is corrected on authority of State ex rel. Davis, as Solicitor, v. Brown et al. (Ala. Sup.)100 So. 224;1 the state's said agent may not be taxed with the costs.
The decree of the circuit court, in equity, is corrected and affirmed.
Corrected and affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 Ante, p. 266. *Page 268